Citation Nr: 1510811	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-21 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with insomnia.

4.  Entitlement to an initial disability rating in excess of 10 percent for a low back disability.

5.  Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to August 2003, March 2004 to July 2005, and June 2007 to June 2008.  He also had additional periods of unverified service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of whether new and material evidence has been submitted to reopen previously denied claims of entitlement to service connection for a bilateral knee disorder, a traumatic brain injury, and headaches have been raised by the record in a January 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for a right shoulder disorder and entitlement to increased ratings for PTSD with insomnia, a low back disability, and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability as defined by VA regulations.

2.  The competent and credible evidence of record is in equipoise as to whether the Veteran's currently diagnosed right shoulder disorder was incurred during his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for a right shoulder disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in May 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided a VA examination in July 2008 which addressed his claim for service connection for a bilateral hearing loss disability.  The Board finds this examination report and opinion to be thorough and complete.  Significantly, the Veteran has not claimed that his hearing has worsened since his VA examination.  Therefore, the Board finds this examination report and opinion sufficient upon which to base a decision with regard to the service connection claim for a bilateral hearing loss disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Service Connection Claims

	A.  Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

	B.  Bilateral Hearing Loss Disability

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2014).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.  

The Veteran's service treatment records reflect that his military occupational specialty was infantryman.  

On service audiological examination in September 2001, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
10
5
0
10
0

On service audiological examination in February 2004, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
10
5
0
10
5

On service audiological examination in July 2006, pure tone thresholds, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
-5
5
5
LEFT
10
5
10
20
5

On service audiological examination in January 2007, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
-5
5
LEFT
5
5
5
10
0

On service audiological examination in April 2008, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
20
20
20
20
15

On service audiological examination in November 2008, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
0
5
5
LEFT
15
15
10
10
10

On VA compensation and pension examination in July 2008, the Veteran reported exposure to gunfire and explosions while on active duty.  It was noted that in the civilian sector, the Veteran was a student and worked a few months in construction.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
0
0
5
LEFT
10
10
5
15
10

Speech recognition testing resulted in results of 100 percent in the right ear and 96 percent in the left ear.  The examiner indicated that the Veteran's hearing was clinically normal.

Concerning the Veteran's claimed bilateral hearing loss disability, the Board notes that none of the pure tone thresholds of record meet the numerical standards enumerated by 38 C.F.R. § 3.385 (2014).  As such, the Veteran does not have a bilateral hearing loss disability for VA benefit purposes.  Without a diagnosis of a current hearing loss disability of either ear that meets the standards of 38 C.F.R. § 3.385, service connection cannot be granted for a bilateral hearing loss disability.  

In reaching this conclusion, the Board acknowledges that the Veteran is competent to report difficulty hearing.  However, he is not competent to state that his pure tone thresholds or speech recognition scores arise to levels sufficient to warrant a disability for VA purposes.  Accordingly, the Board has placed greater probative value on the contemporaneous medical evidence that does not support a finding of a bilateral hearing loss disability for VA purposes.  

Therefore, given the records before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a bilateral hearing loss disorder must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

	C.  Right Shoulder

A post-mobilization health assessment completed by the Veteran in April 2008 documents complaints of shoulder pain.  On service examination in August 2008, the Veteran indicated that he experienced shoulder pain over his previous deployments; he felt that the pain had been aggravated during his latest deployment.  The examiner also noted that the Veteran worked in construction as a civilian which had also aggravated his shoulder.

On VA general compensation and pension examination in July 2008, the examiner indicated that there were no upper extremity symptoms on the right side.  The Veteran reported that he began experiencing right shoulder symptoms in 2004 due to extensive lifting and overuse.  No specific injury or surgery was described.  Forward flexion and abduction of the right shoulder was to 180 degrees, and pain was noted at 45 degrees of forward flexion.  An X-ray of the right shoulder was normal.  The examiner gave a diagnosis of tendinitis/bursitis of the right shoulder.

An MRI of the right shoulder taken in October 2008 revealed findings most consistent with chronic tendinitis/tendinopathy of the supraspinatus tendon.  There was no evidence of a full thickness rotator cuff tear.

On VA joints compensation and pension examination in February 2010,  the examiner indicated that the Veteran had not experienced a specific injury; he reported that he first noted pain with lifting and turning in 2004.  He currently received no treatment for his right shoulder.  The examiner found tenderness over the acroclavicular joint with increased pain with cross-chest compression.  A diagnosis of right shoulder strain was given.  The examiner specified that the earlier notation of tendonitis of the right shoulder was an imaging diagnosis, not a clinical one, and imaging findings were not impairable unless they correlate with the Veteran's complaints and physical findings.  The examiner further indicated that there was no record of shoulder complaints found in the medical records.

The Board finds the Veteran's statements regarding the onset and continuation of his right shoulder symptoms to be credible.  As reviewed above, his April 2008 post-mobilization health assessment documents his ongoing complaints of shoulder symptoms during a period of active duty.  Additionally, the Veteran is competent to describe the circumstances surrounding his in-service shoulder pain that he experienced because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno, supra.  See also Buchanan, supra (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  The Board additionally recognizes that the Veteran's complaints of injuring his shoulder through lifting and carrying heavy objects is consistent with the nature of his duties as an infantryman while deployed to Iraq.  38 U.S.C.A. § 1154(b).

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  

The Board has considered the July 2008 and February 2010 VA examination reports, in which the examiners provided differing diagnoses of a right shoulder disorder.  However, each examiner did diagnose a disorder of the right shoulder, and neither examiner provided an etiology opinion of any kind for the given diagnosis.  As the July 2008 and February 2010 VA examiners did not affirmatively disassociate the Veteran's right shoulder disorder from his service, their opinions are at least balanced by the Veteran's credible statements.  As the Veteran is competent to describe his in-service and current right shoulder symptoms, and his assertions are credible, the medical and lay evidence is at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for a right shoulder disorder is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a bilateral hearing loss disorder is denied.

Service connection for a right shoulder disorder is granted.


REMAND

The Veteran last underwent VA compensation and pension examination for his service connected PTSD in January 2010 and for his upper and lower back disabilities in February2010.

In a May 2010 statement, the Veteran essentially argued that his psychiatric, neck, and lower back symptoms had increased in severity since his prior VA examinations.  The Board additionally notes that the most recent VA treatment records associated with either the physical or electronic claims file date from June 2011.

In light of the Veteran's assertions of increased symptoms, and the lack of accompanying medical records of any sort, the claims for increased ratings for PTSD, a neck disorder, and a low back disorder are not ready to rate.  Remand is required to obtain updated VA treatment records and to afford the Veteran new VA examinations.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (noting that where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern); Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding psychiatric, neck, and lower back treatment records, to particularly include all available records dated since June 2011.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, at a VA medical facility.

Concerning the present examination, the entire claims file must be made available to the individual designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's psychiatric symptoms, and an explanation of what the score means.

In accordance with the assertions made by the Veteran's representative in the January 2015 brief, the examiner is further requested to indicate if it is at least as likely as not that the Veteran's psychiatric symptoms have caused or aggravated a diagnosable disability due to alcohol.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed, (typewritten) report.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AMC/RO must arrange for the Veteran to undergo VA orthopedic examination(s), by (an) appropriate physician(s), at a VA medical facility.

The entire claims file must be made available to each physician designated to examine the Veteran, and each examination report must include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) must be accomplished, and all clinical findings must be reported in detail.  Each examiner must set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

The physician must conduct range of motion testing of both the cervical and lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  

The physician must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician must indicate the point at which pain begins.  

In addition, the physician must indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical and/or lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner must express any such additional functional loss in terms of additional degrees of limited motion.

If muscle spasm or guarding is present, the examiner must state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Considering all findings, the physician must also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with her cervical and/or lumbar spine disability, the examiner must specify their frequency and duration.

4.  Then, after ensuring that all requested development has been accomplished, readjudicate the Veteran's claims for increased ratings based on a de novo review of the record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


